Filed 9/24/18
                           CERTIFIED FOR PUBLICATION


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FOURTH APPELLATE DISTRICT

                                       DIVISION TWO



  In re Molly T., a Person Coming Under
  the Juvenile Court Law.

  SAN BERNARDINO COUNTY
  CHILDREN AND FAMILY SERVICES,                     E069626

           Plaintiff and Respondent,                (Super.Ct.No. J272764)

  v.                                                OPINION

  C.T.,

           Defendant and Appellant.


        APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Affirmed.

        John P. McCurley, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Michelle D. Blakemore, County Counsel, Michael A. Markel, Principal Assistant

County Counsel, Jamila Bayati, Deputy County Counsel, for Plaintiff and Respondent.




                                            1
                                             I.

                                    INTRODUCTION

       In dependency proceedings, “‘reunification services’ are ‘activities designed to

provide time-limited foster care services to prevent or remedy neglect, abuse, or

exploitation, when the child cannot safely remain at home, and needs temporary foster

care, while services are provided to reunite the family.’” (In re A.C. (2008) 169

Cal.App.4th 636, 643.) In this case, defendant and appellant, C.T. (Mother), appeals

from the dependency court’s dispositional judgment granting Mother reunification
                                                                             1
services in her absence, under Welfare and Institutions Code section 361.5

       Mother claims that her whereabouts were unknown on the date of the dispositional

hearing for purposes of subdivision (b)(1) of section 361.5. Unlike other provisions of

section 361.5, subdivision (b), a finding that the whereabouts of the parent or guardian

are unknown under subparagraph (1) results in the setting of a six-month hearing rather

than a selection and implementation hearing. If the court denies reunification services

under section 361.5, subdivision (b)(1) and if the whereabouts of the parent become

known within the first six months, the court may then order reunification services.

(§ 361.5, subd. (d).) As a result, a parent could potentially gain six more months to

reunify with the child up to the maximum 12-month period of reunification services from

the date of entry into the dependency system. (§ 361.5, subd. (a)(1)(B).) In our case,


       1  Unless otherwise noted, all statutory references are to the Welfare and
Institutions Code.


                                             2
section 361.5, subdivision (b)(1) was found not applicable and reunification services

were ordered in Mother's absence. If mother does not participate in the first six-month

period, then the court is likely to set a selection and implementation hearing at the six-

month review hearing. (§ 366.21, subd. (e)(3).) Mother contends that the dependency

court abused its discretion by commencing reunification services rather than withholding

services under subdivision (b)(1) of section 361.5. Mother, in essence, seeks to use this

bypass provision (§ 361.5, subd. (b)(1)) as a sword by arguing that the trial court abused

its discretion by granting her reunification services instead of denying them under section

361.5, subdivision (b)(1).

       In support of her contention, Mother argues that the dependency court

misconstrued subdivision (b)(1) of section 361.5, that the court acted contrary to the

intent of section 361.5 and that, in so doing, the court prejudiced her ability to actually

receive reunification services. Mother requests that we reverse the dispositional

judgment and direct the dependency court to apply subdivision (b)(1) of section 361.5 to

bypass her for reunification services. Plaintiff and respondent, San Bernardino County

Children and Family Services (CFS), argues that Mother’s contention lacks merit. CFS

also argues that the court’s action was not contrary to the intent of section 361.5, that any

dispositional error was harmless, and that the disentitlement doctrine requires dismissal

of Mother’s appeal.




                                              3
       We agree with CFS on all points, including that Mother’s conduct was sufficiently

egregious to warrant dismissal of her appeal under the disentitlement doctrine. We

nonetheless address the merits and reject Mother’s contention that the trial court erred in

ordering reunification services in Mother’s absence, rather than bypassing services for

Mother under section 361.5, subdivision (b)(1). To find otherwise would allow parents to

absent themselves from a dependency proceeding and then invoke the bypass provision,

section 361.5, subdivision (b)(1), in order to affirmatively extend their entitlement to

reunification services. Mother’s proposed interpretation of the bypass provision turns the

statute on its head. We find that the trial court did not misconstrue section 361.5,

subdivision (b)(1) or act contrary to its intent. We affirm the judgment.

                                             II.

                   FACTUAL AND PROCEDURAL BACKGROUND

       A. Relevant History of Mother and Child

       Mother was a minor and a former court dependent when she gave birth to Molly T.

(child) in September 2017. By her own admission, both Mother and N.E., the alleged

father, are homeless substance abusers who cannot care for their child. Mother is also

suffering from untreated mental illness that caused her to be placed on an involuntary

psychiatric hold in October 2016, when she was found cutting her wrist. Since Mother

and child tested positive for amphetamines at the time of the child’s birth, both were

referred to a social services practitioner (SSP) on September 10, 2017. Mother was not

cooperative and was anxious to leave the hospital. Mother was told that if she left the



                                              4
hospital, she would be abandoning the baby. Mother told the SSP that she and N.E. knew

they couldn’t take the child with them and wanted N.E.’s foster mother to “have the

child.” The SSP requested and was granted a detention warrant, but he was unable to

serve it on the parents because Mother and N.E. had left the hospital without their child.

       B. Juvenile Dependency Petition—September 12, 2017

       A “Juvenile Dependency Petition” was filed on September 12, 2017. The petition

stated in allegation “G-6” that Mother’s whereabouts were unknown and that

“[r]easonable efforts to locate the mother were unsuccessful.” The petition also listed

Mother’s guardian as Mother’s older sister, J.C.

       C. Detention Hearing—September 13, 2017

       Although J.C. was present, Mother did not appear at the detention hearing held on

September 13, 2017. During the hearing, the dependency court read and considered the

September 12, 2017, “Detention Report” and determined that the child was subject to

section 300 and a prima facie case for the child’s out-of-home detention had been

established. The court ordered the child be removed from Mother and N.E. and placed in

temporary custody of CFS.

       D. Jurisdiction/Disposition Hearing—October 16, 2017

       J.C. was present at the first jurisdiction/disposition hearing held on

October 16, 2017, but Mother again failed to appear despite having been given the SSP’s

contact information in a text message from J.C. a few days earlier. In response to the

contact information given to her and J.C.’s request that she call the SSP, Mother stated



                                              5
she would contact the SSP. However, the SSP had no contact with Mother. When J.C.

was specifically asked by the court whether Mother was in the town of Crestline, J.C.

affirmed that Mother was somewhere in Crestline, and she had seen Mother walking

through Crestline on October 1, 2017.

       On October 10, 2017, CFS filed a “Declaration of Due Diligence” that listed three

“909” area code phone numbers for Mother and three addresses for Mother in Crestline.

The declaration indicated that all three of the phone numbers were called on September

26, 2017. The first phone number had voicemail, on which a message was left, the

second was a wrong number, and the third had no voicemail set up. The third phone

number was called again on September 27, 2017, but the voicemail was still not set up.

According to the declaration, the three Crestline addresses for Mother were collected

from reliable search sources, such as the sheriff, the Department of Motor Vehicles, and

Mother’s medical records. The declaration included copies of the certified mail receipts

for the notices sent to each address.

       E. Jurisdiction/Disposition Hearing—December 7, 2017

       At the continued jurisdiction/disposition hearing on December 7, 2017, the

dependency court noted that Mother was not present and stated it had read and considered

the detention report, the declaration of due diligence, and the jurisdiction/disposition

report. The court received all the materials into evidence and adopted the findings on

pages 18 through 21 of the jurisdiction/disposition report, with the exception of findings




                                              6
regarding the Indian Child Welfare Act (25 U.S.C.A. § 1901 et. seq.) notice requirements

(finding no. 6) and correction of Mother’s name (finding no. 17).

       Because the jurisdiction/disposition report recommended that reunification

services should be ordered, Mother’s counsel requested that the dependency court bypass

Mother for services given that her whereabouts were unknown. The court heard

arguments from both sides on the request. CFS argued that the bypass provision

(§ 361.5, subd. (b)(1)) was inapplicable because Mother and N.E. had received legal

notice of the proceedings. CFS also advised the court that the whereabouts unknown

allegations had been dismissed, and the declaration of due diligence did not conclude that

Mother’s whereabouts were unknown. Mother’s counsel argued that Mother had

received neither legal nor actual notice of the proceedings.

       After both sides conferred with the court off the record, the court addressed

Mother’s counsel and stated: “[W]hat you suggest is that the Court knows that she

doesn’t know, and she is not findable, and that’s where you’re asking me to interpret

between the lines. And frankly, I don’t know that—it’s actually speculation whether or

not she knows of this. For all I know she knows of this and is choosing not to be part of

this right now because of the reasons [CFS] said. [¶] Either way, there is speculation.

So to say that the Court knows that she can’t be found isn’t actually true. So I don’t

know that she can’t be found. I know that she has been noticed. I don’t have any case

law to the contrary or any authority that you’ve given to the contrary.” The court then

ordered reunification services over the objection of Mother’s counsel.



                                             7
                                             III.

                                       DISCUSSION

       Mother contends that her whereabouts were unknown on the date of the

dispositional hearing and, thus, the dependency court abused its discretion by

commencing reunification services rather than withholding them under subdivision (b)(1)

of section 361.5. In support of her contention, Mother argues that the dependency court

misapplied subdivision (b)(1) of section 361.5. Mother also argues that the court’s action

was contrary to the intent of section 361.5, which is to facilitate family reunification,

since the court’s action has instead prejudiced her ability to actually receive reunification

services.

       CFS argues that Mother’s contention is without merit because the dependency

court lacked clear and convincing evidence that Mother’s whereabouts were unknown.

CFS argues as well that the court’s action was not contrary to the intent of section 361.5,

that any error was harmless, and that the disentitlement doctrine requires dismissal of her

appeal.

       A. Disentitlement Doctrine

       CFS argues that Mother’s conduct falls within the scope of the disentitlement

doctrine because she has made it impossible for the dependency court to protect her

child’s best interests and has thus frustrated the dependency court's process. We agree.




                                              8
       “‘“The disentitlement doctrine is based on the equitable notion that a party to an

action cannot seek the assistance of a court while the party ‘stands in an attitude of

contempt to legal orders and processes of the courts of this state. [Citations.]’ [Citation.]

A formal judgment of contempt, however, is not a prerequisite to exercising [an appellate

court’s] power to dismiss; rather, we may dismiss an appeal where there has been willful

disobedience or obstructive tactics. [Citation.]” (Italics added.) [¶] This broader

formulation of the doctrine suggests that it is not limited to cases in which the appellant is

in violation of the order from which he or she appeals, but rather may also apply to cases

in which the appellant has violated orders other than the one from which the appeal has

been taken. . . . [¶] . . . [¶] Thus, the disentitlement doctrine is not only applicable to

disobedience of the order being appealed; it also applies to “egregious” conduct that

frustrates the juvenile court from carrying out its orders. . . .’ [Citation.]” (In re A.K.

(2016) 246 Cal.App.4th 281, 285-286.) “‘In dependency cases, the doctrine has been

applied only in cases of the most egregious conduct by the appellant, which frustrates the

purpose of dependency law and makes it impossible to protect the child or act in the

child’s best interests.’” (Id. at p. 285.)

       In this dependency case, Mother abandoned her child at the hospital without

providing for the child’s care and support and without establishing any means by which

CFS could work directly with her toward family reunification. CFS attempted to give

Mother actual notice of the dependency proceedings by way of three “909” area code

phone numbers listed for her by reliable search sources, such as the sheriff, the



                                               9
Department of Motor Vehicles, and Mother’s medical records. CFS called all three

phone numbers on September 26, 2017. CFS left a voicemail message on the first phone

number, the second was a wrong phone number, and the third phone number had no

voicemail set up. CFS called the third phone number again on September 27, 2017, but

the voicemail was still not set up. CFS also sent three separate notices of the dependency

proceedings by certified mail to three Crestline addresses that the same reliable search

sources listed for Mother. Mother failed to appear at any of the dependency court’s

hearings, even after receiving SSP’s contact information by way of Facebook message

exchanges with J.C. Mother has thus engaged in tactics obstructive to CFS’s purpose by

effectively abandoning her child, and this fact is acknowledged even by Mother’s

counsel.

       Under these circumstances, we therefore conclude that Mother’s conduct has been

sufficiently egregious to warrant the application of the doctrine of disentitlement and

dismissal of her appeal. We nonetheless will consider on the merits Mother’s contention

that the dependency court abused its discretion by commencing reunification services

rather than withholding them under subdivision (b)(1) of section 361.5.




                                            10
       B. The Dependency Court Did Not Abuse its Discretion by Commencing

Reunification Services Rather Than Withholding Them under Subdivision (b)(1) of

Section 361.5

          1. Applicable Law

       “‘Section 361.5 contains general rules governing the provision of reunification

services to parents of minors removed from parental custody. Reunification services are

mandated under section 361.5, subdivision (a) except where a parent is unavailable,

mentally disabled or has been extremely abusive towards a child.’” (In re A.C., supra,

169 Cal.App.4th at p. 644.) Subdivision (b)(1) of section 361.5 states that

“[r]eunification services need not be provided to a parent or guardian described in this

subdivision when the court finds, by clear and convincing evidence, any of the following:

[¶] . . . That the whereabouts of the parent or guardian are unknown. A finding pursuant

to this paragraph shall be supported by an affidavit or by proof that a reasonably diligent

search has failed to locate the parent or guardian. The posting or publication of notices is

not required in that search.” In other words, this statute permits denial of reunification

services if the dependency court finds by clear and convincing evidence that the

whereabouts of the parent or guardian are unknown, based on proof that a reasonably

diligent search failed to locate the parent or guardian. Conversely, if the dependency

court finds no clear and convincing evidence that the whereabouts of the parent or

guardian are unknown, and no other exception applies, “the court must order the county

welfare department to provide reunification services to the child and the child’s mother



                                             11
and statutorily presumed parent, or the child’s legal guardian, to facilitate reunification of

the family as required in section 361.5.” (Cal. Rules of Court, Rule 5.695(g)(1).)

              2. Standard of Review

       “The ‘clear and convincing’ standard specified in section 361.5, subdivision (b), is

for the edification and guidance of the trial court and not a standard for appellate review.”

(Sheila S. v. Superior Court (2000) 84 Cal.App.4th 872, 880.) “A juvenile court’s

dispositional orders, including those respecting reunification services, are subject to that

court’s broad discretion. To reverse such an order, a reviewing court must find a clear

abuse of discretion.” (In re N.M. (2003) 108 Cal.App.4th 845, 852.) A court abuses its

discretion when its decision is “‘“arbitrary, capricious, or patently absurd [and results] in

a manifest miscarriage of justice.”’” (Constance K. v. Superior Court (1998) 61

Cal.App.4th 689, 705; see In re Mary G. (2007) 151 Cal.App.4th 184, 205.)

Accordingly, a court’s exercise of discretion will not be disturbed on appeal, unless we

find that no judge could have reasonably made its decision, given all of the evidence,

viewed most favorably in support of the dependency court’s action. (In re Robert L.

(1993) 21 Cal.App.4th 1057, 1067.)

                3. Analysis

       During the jurisdiction/disposition hearing on December 7, 2017, the dependency

court ordered reunification services based in part on the October 10, 2017, declaration of

due diligence from CFS. The declaration listed three phone numbers for Mother and

attested to each of the phone numbers having been called and a voicemail message left in



                                             12
one instance. The declaration also listed the three Crestline addresses for Mother, along

with the certified mail receipts for notices sent to each address. The declaration did not

conclude that Mother’s whereabouts were unknown but that legal notice pursuant to

sections 291 and 316.1 was “complete.”

       In addition to the declaration of due diligence, the court relied on the

jurisdiction/disposition report, which stated that Mother’s whereabouts were unknown

pursuant to allegation “G-6” of the September 12, 2017, juvenile dependency petition.

CFS recommended in the jurisdiction/disposition report that the dependency court find

“by clear and convincing evidence” that “reasonably diligent efforts” to locate Mother

were unsuccessful. The court ultimately incorporated this recommended finding in its

December 7, 2017, minute order. However, at the disposition hearing, the court

dismissed the unknown whereabouts allegation at the request of CFS in both the petition

and the jurisdiction/disposition report.

       The dependency court also relied on evidence of messages exchanged between

Mother and J.C., showing that J.C. provided Mother with the SSP's contact information.

The court likewise heard testimony from J.C. that Mother was somewhere in Crestline.

       Given all of the methods CFS used to provide Mother with legal notice and the

independent evidence that Mother was in Crestline, the dependency court had no proof

that a reasonably diligent search had failed to locate mother. Based on the totality of the

evidence, we conclude the court could have reasonably inferred that Mother was aware of

the dependency proceedings and was evading CFS. In turn, the court reasonably



                                             13
concluded there was insufficient evidence that Mother’s whereabouts were unknown.

The dependency court therefore did not abuse its discretion by commencing reunification

services rather than withholding them under subdivision (b)(1) of section 361.5.

       C. The Dependency Court Did Not Misconstrue Section 361.5, Subdivision (b)(1)

or Act Contrary to Its Intent

       Mother argues the dependency court misconstrued subdivision (b)(1) of section

361.5 as not applying because Mother received legal notice of her child’s dependency

proceedings. Mother argues that actual notice was required.

       First, we disagree that actual notice of the dependency proceedings was required.

“‘In juvenile dependency proceedings, due process requires parents be given notice that

is reasonably calculated to advise them an action is pending and afford them an

opportunity to defend.’” (In re R.L. (2016) 4 Cal.App.5th 125, 145.) Accordingly,

service by certified mail, return receipt requested, is the statutorily mandated notice in

dependent child proceedings like this one, when “the child is detained and the persons

required to be noticed are not present at the initial petition hearing.” (§ 291, subd. (e)(1).)

Such notice does not even require that the relevant agency “receive a return receipt

signed by the parent.” (In re J.H. (2007) 158 Cal.App.4th 174, 183.)

       The statutory requirement was, moreover, exceeded in this case by the efforts

made to provide Mother with not only legal notice, but actual notice of the dependency

proceedings. Three separate notices were sent by certified mail to the three different

Crestline addresses collected from various reliable search sources. Also, CFS phone



                                              14
numbers listed for Mother were called, with one instance of leaving a voicemail message.

These efforts were “‘such as one, desirous of actually informing the absentee, might

reasonably adopt to accomplish it.’” (In re Antonio F. (1978) 78 Cal.App.3d 440, 450.)

       Second, under the plain meaning of section 361.5, subdivision (b)(1), the unknown

whereabouts of a parent must be established by showing an inability to locate the parent

after a reasonably diligent search. (Welf. & Inst. Code, § 361.5, subd. (b)(1) [“A finding

pursuant to this paragraph shall be supported by an affidavit or by proof that a reasonably

diligent search has failed to locate the parent or guardian.”].) Here, the statute’s

unknown whereabouts condition was not satisfied because a reasonably diligent search

located Mother in Crestline, and CFS had reliable contact information for her. At the

December 7, 2017, jurisdiction/disposition hearing, the dependency court stated: “[T]o

say that the Court knows that she can’t be found isn’t actually true. So I don’t know that

she can’t be found. I know that she has been noticed.” The court’s finding that Mother

received proper legal notice was only one of several appropriate factors the court relied

upon in finding that Mother’s whereabouts were not unknown under subdivision (b)(1) of

section 361.5.

       Mother also argues that the dependency court's decision to commence

reunification services was contrary to the intent of section 361.5, which is to promote

family reunification. Mother’s argument is unavailing.




                                             15
       The California Legislature enacted section 361.5 as part of a statutory scheme

responsive to federal laws that mandate state provision of family reunification services. 2

(In re A.G. (2017) 12 Cal.App.5th 994, 1004.) The statutory scheme reflects the goal of

family reunification (In re Nolan W. (2009) 45 Cal.4th 1217, 1228), with “‘precise and

demanding substantive . . . requirements’” meant to “‘protect the legitimate interests of

the parents’” in the “provision of services to safely reunify families.” (In re A.G., supra,

at pp. 1004-1005.) “‘Reunification services implement “the law’s strong preference for

maintaining the family relationships if at all possible.”’” (In re Nolan W., supra,

at p. 1228.)

       Consequently, reunification services are not meant to be discretionary. (In re

A.G., supra, 12 Cal.App.5th at pp. 1004-1005.) “‘When a child is removed from a

parent’s custody, the juvenile court ordinarily must order child welfare services for the

minor and the parent for the purpose of facilitating reunification of the family.’” (M.V. v.

Superior Court (2008) 167 Cal.App.4th 166, 174, italics added; see also § 361.5, subd.

(a).) From “roughly the jurisdictional hearing (§ 355) to the six-month review hearing

(§ 366.21, subd. (e)), [reunification] services are afforded essentially as a matter of right

(§ 361.5, subd. (a)) unless the trial court makes one of a series of statutorily specified

findings relating to parental mental disability, abandonment of the child, or other specific

malfeasance (§ 361.5, subd. (b)).” (Tonya M. v. Superior Court (2007) 42 Cal.4th 836,

845, fn. omitted.) Reunification services are thus presumed at the outset of the

       2 Title 42 United States Code sections 671, (a)(15)(B), 629, 629(a)(7). (In re
A.G., supra, 12 Cal.App.5th at p. 1004, fn. 5.)

                                              16
dependency proceedings. (Ibid.; In re Nolan W., supra, 45 Cal.4th at p. 1228.) For this

reason, reunification services are provided even when a parent is institutionalized or

incarcerated. (See § 361.5, subd. (e).) The clear and convincing evidence standard

applied in section 361.5, subdivision (b), “reflects a legislative intent to condition denial

of reunification services on a heightened level of proof beyond the preponderance of the

evidence standard.” (K.F. v. Superior Court (2014) 224 Cal.App.4th 1369, 1388.)

       In view of the foregoing, we conclude the dependency court did not misconstrue

section 361.5, subdivision (b)(1) or act contrary to its intent when it ordered reunification

services for Mother. To construe this provision as Mother urges would allow Mother to

use this bypass provision as a sword to intentionally avoid receiving court-ordered

reunification services, whereas the bypass provision was intended to be used as a shield,

to protect parents from being deprived of reunification services. The court thus

reasonably concluded the bypass provision did not apply because there was no clear and

convincing evidence that Mother’s whereabouts were unknown.

       C. The Dependency Court Did Not Commit Prejudicial Error

       Mother contends that the dependency court’s decision to commence reunification

services constitutes prejudicial error. We disagree. If there was any error, it was

harmless.

       Mother argues that the court’s order granting reunification services will deny her

the opportunity to actually receive reunification services, because the court is only




                                              17
                                                                           3
required to order six months of such services. (§ 361.5, subd. (a)(1)(B).) To the

contrary, the order granting Mother reunification services preserved Mother’s right to

reunification services, which could be extended at the six-month review hearing.

(§ 366.21, subd. (e); Tonya M. v. Superior Court, supra, 42 Cal.4th at p. 845.) Had

reunification services been denied, the burden would have shifted to Mother to show that

termination of parental rights was not in the child’s best interest. (See § 366.26, sub.

(c)(1); see also In re Nolan W., supra, 45 Cal.4th at p. 1235.)

       Mother also argues that she will be prejudiced in possible future dependency

proceedings if she is unsuccessful reunifying in the instant case. This argument is

founded on pure speculation and is not a valid basis for finding prejudicial error. We

therefore conclude the dependency court did not commit prejudicial error.




       3
          The general rule for a child under the age of three on the date of initial removal
is that court-ordered services must be provided for six months from the date of the
dispositional hearing, but no longer than 12 months from the date the child entered foster
care. (§ 361.5, subd. (a)(1)(B).) Nevertheless, “court-ordered services may be extended
up to a maximum time period not to exceed 18 months after the date the child was
originally removed,” if “the permanent plan for the child is that he or she will be returned
and safely maintained in the home within the extended time period.” (§ 361.5, subd.
(a)(3)(A); see § 366.21, subds. (e), (f), (g)(1); see also In re A.C., supra, 169 Cal.App.4th
at pp. 642-643.)

                                             18
                                     IV.

                                 DISPOSITION

     The judgment is affirmed.

     CERTIFIED FOR PUBLICATION

                                               CODRINGTON
                                                            J.

We concur:


McKINSTER
             Acting P. J.


FIELDS
                       J.




                                     19